ITEMID: 001-112831
LANGUAGEISOCODE: ENG
RESPONDENT: ESP
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: MONEDERO ANGORA v. SPAIN
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicant, Mr José Monedero Angora, is a Spanish national who was born in 1960 and lives in Alcazar de San Juan. He was represented before the Court by Mr M. Cobo del Rosal, a lawyer practising in Madrid.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 18 June 2004 the applicant was arrested in Spain and remanded in custody in execution of a European arrest warrant issued by the French judicial authorities following a judgment by the Pau tribunal de grande instance delivered in his absence on 12 January 1993. In that judgment, the court had sentenced the applicant to five years’ imprisonment for a drug-related offence.
On 25 June 2004 central examining magistrate no. 4 referred the case to the Audiencia Nacional for a decision on the merits. However, he considered that the statutory time-limit for surrendering the applicant to the French authorities had not been complied with and that the application to have the applicant surrendered to the French authorities could therefore be rejected, the applicant being opposed to it.
On 15 July 2004 the applicant submitted an application for bail, arguing that there was nothing to indicate that he had committed the offence in respect of which the French courts had delivered their judgment in 1993. The Audiencia Nacional dismissed his application by a decision of 20 July 2004.
However, on 27 July 2004 the same court ordered the applicant’s release. At the same time, it requested the French authorities to provide the fingerprints of the person who had been detained in France, and asked Interpol for the fingerprints of the person who was the subject of the extradition request.
In a decision of 22 December 2004, the Audiencia Nacional agreed to surrender the applicant to the French authorities. It noted that the procedure complied with the conditions laid down in Law 3/2003 of 14 March 2003, which had been enacted in Spain pursuant to the obligations on the State under the framework decision on the European arrest warrant and the surrender procedures between member States adopted by the Council of the European Union on 13 June 2002 (OJEC L 190/1 of 18 July 2002). The decision made the surrender of the applicant to the French authorities conditional on any sentence that might be imposed upon him being executed in Spain, as the judgment convicting him had been delivered in his absence and was therefore subject to appeal.
On 30 December 2004 the applicant submitted an application for interpretation (aclaración) of that decision. The application concerned, firstly, whether he had been identified and by what means and, secondly, the application to his case of Law 4/1985 of 21 March 1985 on passive extradition and not of the framework decision of the Council of the European Union of 13 June 2002, given that the facts at the origin of the criminal proceedings in France had taken place between February 1991 and January 1992. On 31 January 2005 the Audiencia Nacional dismissed the application, considering that the contested decision did not fall into the category of cases subject to an application for interpretation under section 267 of the Judicature Act. Owing to an error, the applicant was not informed that his application had been dismissed.
On the same day, the Audiencia Nacional ordered that the applicant be detained for surrender to the French authorities. An appeal (recurso de súplica) lodged against that decision was dismissed on 18 February 2005, as the measure had been adopted for the purposes of surrendering the applicant to the French authorities but the applicant could still serve the final sentence in Spain.
Relying on Article 24 (right to a fair trial) in conjunction with Articles 17 (right to freedom) and 25 (principle of legality) of the Constitution, the applicant lodged an amparo appeal (action for infringement of fundamental rights) with the Constitutional Court against the decisions of 22 December 2004 and 31 January and 18 February 2005. The Constitutional Court dismissed the appeal in a judgment delivered on 18 July 2005 and served on 27 July 2005.
It dismissed the complaints relating to the decision of 22 December 2004 as they were out of time, and considered that the applicant had not been adversely affected by the failure to notify him of the rejection of his application for interpretation of the decision delivered on 31 January 2005 because that application had clearly been futile.
With regard to the decisions of 31 January and 18 February 2005 relating to the detention of the applicant for the purposes of surrendering him to the French authorities, the Constitutional Court noted that the amparo appeal did not contain any complaint about those decisions; the applicant had confined himself to arguing, firstly, that the Audiencia Nacional should have applied the extradition law, which he considered to be of greater relevance to his case, and not Law 3/2003 on the European arrest warrant and, secondly, that the French criminal proceedings resulting in a European arrest warrant being issued against him had related to a statute-barred offence. In that connection, the Constitutional Court observed that it was not its task to reconstruct the reasons given by applicants for lodging an appeal.
The applicant then requested that the decision of 31 January 2005 be served on him, which was done on 7 September 2005. On 14 September 2005 he lodged a further amparo appeal with the Constitutional Court. In a decision of 29 September 2005, the court dismissed the appeal, holding that an application for interpretation which artificially extended the proceedings was inadmissible.
“1. The courts cannot amend decisions once they have been signed; however they can interpret obscure concepts and correct clerical errors ...”
“... The purpose of this Law is to fulfil the obligations which the framework decision creates for the member States, and which consist of replacing extradition procedures with a new procedure for surrender [to the authorities of the applicant State] of persons who are suspected of having committed an offence or who try to escape justice after being convicted by a final decision. ...
The application of the principle of mutual recognition requires that, once the competent authority has received the European warrant with a view to its execution, this takes place practically automatically, without the judicial authority that executes the warrant having to examine the application again to verify its conformity with domestic law. Therefore, the reasons enabling the judicial authority to refuse execution are laid down by law, and the nature [of the warrant] allows that authority to make an objective assessment. Thus the usual reasons for refusal in extradition proceedings are eliminated, such as those relating to the non-surrender of nationals or to the fact that certain offences are considered to be political offences.
The extremely innovative nature of this procedure is even clearer if we consider that it applies to the long list of categories of offences set out in the framework decision, for which the existence of double criminality can no longer be verified. Accordingly, when the judicial authority receives a European arrest warrant for one of the types of offence listed, and provided that the corresponding sentence exceeds a given threshold, it must proceed with execution, whether or not its criminal legislation provides for such an offence. ...”
